Title: From Thomas Jefferson to William Duane, 31 May 1824
From: Jefferson, Thomas
To: Duane, William


Dear Sir
Monticello
May 31. 24.
I recieved, a few days ago, a pamphlet on the subject of America, England and the Holy alliance, and read it with unusual interest and concurrence of opinion. it furnished a simple and satisfactory key for the solution of all the riddles of British conduct & policy. while considering and conjecturing who could be it’s author, I happened to cast my eye on the few words of superscription, and thought the hand-writing not unknown to me. I turned to my letters of correspondence, and found it’s tally, which left me no longer at a loss to whom my thanks should be addressed. and to return these thanks is the object of this letter.In November last I recieved a letter from some friend of yours who chose to be anonymous, suggesting that your situation might be bettered, and the government advantaged by availing itself of your services in some line. I immediately wrote to a friend, whose situation enabled him to attend to this. I have recieved on answer but hope it is kept in view. I am long since withdrawn from the political world. I think little, read less, and know all but nothing of what is going on. but I have not forgotten the past, nor those who were fellow-laborers in the gloomy hours of federal ascendancy when the spirit of republicanism was beaten down, it’s votaries arraigned as criminals, and such threats denounced as posterity will never believe.my means of service are slender; but, such as they are, if you can make them useful to you in any sollicitation they shall be sincerely employed. in the meantime I assure you of my continued friendship and respect.Th: Jefferson